                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                                 MILWAUKEE DIVISION

Donald J. Trump, Candidate for President                      )
of the United States of America,                              )
                                                              )
                                                              )
               Plaintiff,                                     )
                                                              )
vs.                                                           ) Case No. 2:20-cv-01785
                                                              )
                                                              )
The Wisconsin Elections Commission, and its                   )
members, Ann S. Jacobs, Mark L. Thomsen,                      )
Marge Bostelman, Dean Knudson, Robert F.                      )
Spindell, Jr., in their official capacities, Scott            )
McDonell in his official capacity as the Dane                 )
County Clerk, George L. Christenson in his                    )
official capacity as the Milwaukee County Clerk,              )
Julietta Henry in her official capacity as the                )
Milwaukee Election Director, Claire Woodall-                  )
Vogg in her official capacity as the Executive                )
Director of the Milwaukee Election Commission,                )
Mayor Tom Barrett, Jim Owczarski, Mayor Satya                 )
Rhodes-Conway, Maribeth Witzel-Behl, Mayor                    )
Cory Mason, Tara Coolidge, Mayor John                         )
Antaramian, Matt Krauter, Mayor Eric Genrich,                 )
Kris Teske, in their official Capacities; Douglas J.          )
La Follette, Wisconsin Secretary of State, in his             )
official capacity, and Tony Evers, Governor of                )
Wisconsin, in his Official capacity.                          )
                                                              )
                                                              )
               Defendants.


    PLAINTIFF’S UNOPPOSED MOTION TO ENLARGE THE TIME IN WHICH
 PLAINTIFF AND HIS LEGAL COUNSEL MAY RESPOND TO PENDING MOTIONS
  FOR IMPOSING ATTORNEY FEES AND COSTS INDIVIDUALLY, JOINTLY AND
         SEVERALLY UPON PLAINTIFF AND EACH OF HIS COUNSEL

       Plaintiff Donald J. Trump (“Plaintiff”), by his undersigned attorneys, and pursuant to

Fed.R.Civ.P. 6 and Civil LR 7(b), submits this Unopposed Motion for Enlargement of Time for




         Case 2:20-cv-01785-BHL Filed 04/12/21 Page 1 of 6 Document 158
Response to Pending Motions for attorney fees and costs filed by various Defendants herein, and

in support of this Motion states:

       1.      On December 12, 2020, this Court issued its Decision and Order (Dkt No. 134)

and Judgment in a Civil Case (Dkt No. 135) dismissing this action with prejudice.

       2.      On March 31, 2021, one hundred and nine (109) days after entry of final

judgment in this case, Defendant Governor Evers filed his Motion to Recover Attorney Fees and

Costs (Dkt No. 144), along with his Brief in Support of His Petition for Attorney Fees and

Sanctions (Dkt No. 145), the Declaration of Jeffrey A. Mandell (Dkt No. 146), the Declaration of

Matthew O’Neill (Dkt No. 147), the Declaration of Stacie Rosenzweig (Dkt No. 148), the

Declaration of Mark Leitner (Dkt No. 149), the Declaration of Tamara Packard (Dkt No. 150),

and the Declaration of Jeffrey Scott Olson (Dkt No. 151) (collectively referred to as the “Evers

Motion”).

       3.      The Evers Motion seeks to make Plaintiff and each of his attorneys individually,

jointly, and severally liable for $145,174.90 in attorney’s fees and costs.

       4.      Pursuant to Civil LR 7(b), Plaintiff’s response and that of his attorneys to the

Evers Motion is presently due on Wednesday, April 21, 2021, which time has not expired.

       5.      On April 2, 2021, one hundred and eleven (111) days after entry of final judgment

in this case, the Defendants Cory Mason, Tara Coolidge, John Antaramian, Matt Krauter, Eric

Genrich, and Kris Teske filed their Motion for an Award of Attorney Fees (Dkt No. 152), along

with their Brief in Support of Motion for An Award of Attorney Fees (Dkt No. 153), and the

Declaration of Attorney Daniel P. Bach (Dkt No. 154) (collectively referred to as the “Mason

Motion”).




                                        2
         Case 2:20-cv-01785-BHL Filed 04/12/21 Page 2 of 6 Document 158
       6.       The Mason Motion seeks to make Plaintiff and each of his attorneys individually,

jointly, and severally liable for $42,570.00 in attorney’s fees and costs.

       7.       Pursuant to Civil LR 7(b), Plaintiff’s response to the Mason Motion is presently

due Friday, April 23, 2021, which time has not expired.

       8.       On April 8, 2021, one hundred and seventeen (117) days after entry of final

judgment in this case, the Defendants George L. Christenson and Julietta Henry filed their

Motion for an Award of Attorney Fees (Dkt No. 155), along with a Memorandum of Law in

Support of Their Motion for Attorney Fees (Dkt No. 156), and the Declaration of Attorney

Andrew A. Jones in Support of Motion for Attorneys Fees (Dkt No. 157) (collectively referred to

as the “Christenson Motion”).

       9.       The Christenson Motion seeks to make Plaintiff and each of his attorneys

individually, jointly, and severally liable for $65,520.00 in attorney’s fees and costs.

       10.      Pursuant to Civil LR 7(b), Plaintiff’s response to the Christenson Motion is

presently due Thursday, April 29, 2021, which time has not expired.

       11.      Due to a variety of factors inherent in the Evers, Mason and Christenson Motions

(collectively, the “Fees and Costs Motions”), counsel for the Plaintiff reasonably require an

enlargement of the time in which to respond, such factors include:

             • Plaintiff’s disagreement with many of the factual and legal assertions made in the

                Fees and Costs Motions;

             • the unusual and unforeseen nature of the Fees and Costs Motions,

             • the lengthy time period after judgment which intervened before the Fees and

                Costs Motions were filed,




                                        3
         Case 2:20-cv-01785-BHL Filed 04/12/21 Page 3 of 6 Document 158
             • the fact that liability is sought to be imposed individually, jointly, and severally

                 upon Plaintiff and upon each of his attorneys,

             • the significant amounts sought in the Fees and Costs Motions, and

             • the number of ancillary affidavits associated with the Fees and Costs Motions,

       12.       Additionally, there exist a number of scheduling and other matters making

reasonable an enlargement of the time in which Plaintiff may respond to the Fees and Costs

Motions which include that:

             •   Plaintiff’s counsel has upcoming deadlines in other cases and a significant

                 number of previously scheduled commitments and obligations which were

                 pending at the time the Fees and Costs Motions were filed; and

             •   Plaintiff’s three attorneys of record are scheduled to be out-of-state for a variety

                 of work and family matters over the next four weeks, including but not limited to

                 a child’s college graduation, family vacations, and work meetings, all of which

                 require out-of-state travel.

       13.       On Thursday, April 8, 2021, counsel for Plaintiff contacted Mr. Jeffrey Mandel

who filed the Evers Motion concerning this Motion for Enlargement and is authorized to

represent that neither Mr. Mandel, nor his client, object to Plaintiff and his counsel receiving an

enlargement of time to and including Thursday, June 10, 2021 for Plaintiff and his attorneys to

respond to the Evers Motion.

       14.       On Thursday, April 8, 2021, counsel for Plaintiff contacted Mr. Daniel Bach who

filed the Mason Motion concerning this Motion for Enlargement and is authorized to represent

that neither Mr. Bach, nor his clients, object to Plaintiff and his counsel receiving an enlargement




                                        4
         Case 2:20-cv-01785-BHL Filed 04/12/21 Page 4 of 6 Document 158
of time to and including Thursday, June 10, 2021 for Plaintiff and his attorneys to respond to the

Mason Motion.

        15.      On Thursday, April 8, 2021, counsel for Plaintiff contacted Mr. Andrew Jones

who filed the Christenson Motion concerning this Motion for Enlargement and is authorized to

represent that neither Mr. Jones, nor his clients, object to Plaintiff and his counsel receiving an

enlargement of time to and including Thursday, June 10, 2021 for Plaintiff and his attorneys to

respond to the Christenson Motion.

        16.      Based on the foregoing, Plaintiff’s motion for enlargement of time to respond is

reasonable, will not prejudice any party, is filed in good faith and is not made to unduly delay the

proceedings in this matter.

        17.      By filing this motion to enlarge the time in which he and his counsel may respond

to the Fees and Costs Motions may be filed neither Plaintiff Donald J. Trump nor his legal

counsel concede that the Fees and Costs Motions, or any of them, were timely filed or merited,

and all defenses thereto are hereby intended to be preserved.

        WHEREFORE, Plaintiff Donald J. Trump, and his legal counsel, respectfully request the

Court GRANT this Motion for Enlargement of Time, and ORDER that the time in which

Plaintiff and his legal counsel may respond to the Evers Motion, the Mason Motion and the

Christenson Motion is enlarged to include Thursday, June 10, 2021, and for all other just and

proper relief.




                                        5
         Case 2:20-cv-01785-BHL Filed 04/12/21 Page 5 of 6 Document 158
                                            Respectfully Submitted,

                                            KROGER, GARDIS & REGAS, LLP

                                            /s/ William Bock, III
                                            William Bock III, Indiana Attorney No. 14777-49
                                            James A. Knauer, Indiana Attorney No. 5436-49
                                            Kevin D. Koons, Indiana Attorney No. 27915-49

                                            ATTORNEYS FOR PLAINTIFF DONALD J. TRUMP


KROGER, GARDIS & REGAS, LLP
111 Monument Circle, Suite 900
Indianapolis, IN 46204
Phone: (317) 692-9000



                               CERTIFICATE OF SERVICE

       A copy of the foregoing document was served upon all parties’ counsel of record via this
Court’s CM/ECF service on this 12th day of April, 2021.


                                            /s/ William Bock, III




                                       6
        Case 2:20-cv-01785-BHL Filed 04/12/21 Page 6 of 6 Document 158
